829 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Moses E. POPE, Plaintiff-Appellant,v.CITY OF MEMPHIS POLICE DEPARTMENT, Defendant-Appellee.
No. 85-6077
United States Court of Appeals, Sixth Circuit.
September 24, 1987.

ORDER
Before CORNELIA G. KENNEDY and KRUPANSKY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff brought this action pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq. against the City of Memphis Police Department alleging constructive discharge and racially motivated disparate treatment.  The district court conducted a two-day bench trial after which it dismissed the complaint.  This appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we affirm for the reasons set forth in the oral ruling of November 5, 1985, as incorporated into the order granting the motion to dismiss of November 7, 1985.  Rule 9(b)(5), Rules of the Sixth Circuit.